No. 04-02-00226-CV
In re Ricardo and Janet ACEVEDO
Original Mandamus Proceeding
Arising from the 166th Judicial District Court, Bexar County, Texas 
Trial Court No. 1999-CI-16270
Honorable Rose Spector, Judge Presiding

PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
 
Delivered and Filed:	April 3, 2002
PETITION FOR WRIT OF MANDAMUS DENIED
	On March 22, 2002, relators filed a petition for writ of mandamus.  This court has determined
that relators are not entitled to the relief sought.  Therefore, the petition is DENIED.  Tex. R. App.
P. 52.8(a).
	Relators shall pay all costs incurred in this proceeding.
							PER CURIAM
DO NOT PUBLISH